Citation Nr: 0102427	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
coronary artery disease as secondary to service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran and D.W., friend of veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to April 
1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the North Little 
Rock, Arkansas Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen the veteran's claim.  The 
veteran, a friend, and his attorney appeared before a hearing 
officer at a hearing at the RO in March 1998.  The veteran 
and his representative requested and were scheduled to appear 
at a travel board hearing at the RO in November 2000; 
however, the veteran's representative, in a October 2000 
letter requested that the hearing be canceled as the veteran 
was housebound and unable to travel to the RO for the 
hearing.  


FINDINGS OF FACT

1.  The RO, in a November 1995 rating decision, denied 
service connection for coronary artery disease as secondary 
to the service-connected PTSD.  The veteran was notified of 
that decision, and no timely disagreement was received.

2.  The additional evidence submitted since the November 1995 
RO decision is new, relevant, and directly relates to the 
claim of service connection for coronary artery disease as 
secondary to the service-connected PTSD.


CONCLUSIONS OF LAW

1.  The November 1995 rating decision denying service 
connection for coronary artery disease secondary to PTSD is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for coronary artery disease secondary to 
PTSD is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when determining whether the evidence is new and material, 
the VA must determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a) (2000) and if so, 
immediately upon reopening the claim, the VA must determine 
whether the VA's duty to assist under has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999).

Under § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

Service connection for a heart disorder as secondary to PTSD 
was denied in a September 1993 rating decision.  At that 
time, the evidence included the veteran's claim, service 
medical records, and VA and private medical records.  The 
evidence established that service connection for PTSD was 
granted in February 1990.  Service medical records showed no 
complaints, findings, or diagnoses of heart disease during 
service or at discharge.  VA medical records and 
hospitalization reports from 1990 to 1992 showed treatment 
for coronary artery disease, pulmonary emboli, deep venous 
thrombosis, and pulmonary hypertension as well as PTSD.  At 
an August 1993 VA examination, the veteran reported a history 
of 3 heart attacks and pulmonary hypertension.  The diagnoses 
included arteriosclerotic heart disease, coronary arterial 
sclerosis, anginal syndrome, compensated Class 2B (unrelated 
to any type of service activity) and postoperative status 
umbrella insertion in inferior vena cava for multiple clots 
resulting in pulmonary emboli, with Coumadin therapy.   

The RO, in a September 1993 decision, denied service 
connection for heart disease as secondary to PTSD.  The 
veteran was advised of this decision in September 1993 and 
did not appeal.  Thus, that decision was final.

In August 1995, the veteran attempted to reopen this claim.  
In support, he submitted an August 1995 statement from his 
private psychologist, SRH, Ph.D., that it was his opinion 
that the veteran's heart disorder would be directly related 
to the veteran's PTSD.  Additional evidence submitted 
included private medical records from 1991 to 1995 showing 
anticoagulation treatment, VA medical records from 1994 to 
1995 showing diagnoses of coronary artery disease and PTSD, 
and an October 1995 VA examination.  

At the October 1995 VA examination revealed that the veteran 
complained of weakness, fatigue and sharp lower substernal 
chest pain with light exercise.  The examiner noted that the 
veteran's reported history of heart attacks, heart collapses, 
a stroke, and heart clean-out was confusing and was not 
supported by medical records.  Following evaluation, the 
diagnoses included arteriosclerotic heart disease with 
atypical angina pectoris, chronic deep venous thrombosis with 
pulmonary emboli, and pulmonary hypertension.  The examiner 
opined that there was no evidence that the veteran's PTSD 
caused arteriosclerotic heart disease with angina pectoris.

Apparently, the RO, in its November 1995 decision, determined 
that the evidence submitted was new and material to reopen 
the veteran's claim for service connection for heart disease 
as secondary to PTSD as the RO addressed the merits of the 
claim and determined that the claim was not well grounded.  
The veteran did not appeal this decision and thus, it became 
final.  

Evidence submitted since the November 1995 decision included 
VA examination reports dated in May 1998, statements and 
testimony from the veteran, and letters from the veteran's 
private physicians.  

The Board observes that in April 1998 response to questions 
from the veteran's attorney, Roger Simons, M.D., indicated 
that it would appear that the veteran's service-connected 
PTSD aggravated the veteran's medical disorders.  The Board 
notes that while this statement is similar to a previous 
statement, the previous statement was provided by different 
doctor.  The Court has held that a separate opinion was not 
merely cumulative of other evidence in the record, but was 
corroborative, relevant to, and probative of the issue at 
hand, and thus, was considered to be new and material 
evidence.  See Molloy v. Brown, 9 Vet. App. 513 (1996); 
Paller v. Principi, 3 Vet. App. 535, 538 (1992).  

Thus, the Board finds that Dr. Simons' statement, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Board finds 
that this evidence submitted in this case is both new and 
material, and serves to reopen the claim.  38 C.F.R. 
§ 3.156(a) (2000).  New and material evidence having been 
submitted, the veteran is entitled to have his claim 
considered de novo.  However, the Board finds that additional 
action by the RO is needed before the Board can proceed in 
adjudicating the appellant's claim on the merits.


ORDER

The veteran's claim for service connection for coronary 
artery disease as secondary to his PTSD is reopened.  To this 
extent only, the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims, as here, filed before the date of 
enactment of the Veterans Claims Assistance Act of 2000 and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In view of the Board's decision above and because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The Board advises the veteran that service connection is 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, this case is REMANDED for the following:

1.  After obtain the necessary 
authorization, the RO should contact Dr. 
Roger Simon and request copies of the 
records pertaining to his treatment of 
the veteran and request that he state 
what medical disorders he believed were 
aggravated by the veteran's PTSD and that 
he provide the medical basis for his 
opinion.  

2.  The veteran should be afforded a VA 
cardiac examination to determine the 
nature and etiology of the veteran's 
current heart disability.  After 
examining the veteran and reviewing the 
veteran's claims folder to include all 
medical reports and opinions, the 
examiner should opine as to the nature of 
the veteran's current heart disability 
and whether it is as likely as not that 
the veteran's heart disability was caused 
or aggravated by his service-connected 
PTSD.  The VA examiner should provide 
reasons and bases for his/her opinions. 

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), and 01-02 (Jan. 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  After completion of the above, the RO 
should readjudicate the issue on appeal.  
Then, the RO should issue an supplemental 
statement of the case to the appellant which 
sets forth the evidence received by the RO 
since the statement of the case was issued.  
The appellant and his representative should 
be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran does not need to take 
action unless otherwise notified.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

